DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-84 of U.S. Patent No. 9,458,663. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buegener (DE 3912528 A1, English translation relied upon has been attached) in view of Friedman (US 2,620,869).
Regarding claim 1, Buegener discloses a method of shaping a slat of a covering for an architectural opening, comprising: 
coupling at least two slats (30-44) to a screen (22), said at least two slats spaced apart from one another to define a space between adjacent slats of said at least two slats (Buegener: Figure 1); 
	Figure 1 of Buegener:

    PNG
    media_image1.png
    314
    608
    media_image1.png
    Greyscale

rolling said screen (22) and said at least two slats (30-44) about a roller (10) to mechanically conform a shape of said at least two slats to a radius of curvature defined at least partially by said roller and underlying portions of said screen and any underlying slats of said at least two slats (Buegener: paragraph [0005], [0011], [0020]; Figure 1); and said shape of said at least two slats having a respective radius of curvature defined at least partially by said roller and underlying portions of said screen and any underlying slats of said at least two slats.
Although Buegener discloses that it is known to provide a covering for an architectural opening with slats conforming to the shape of the roller and underlying portions of the screen and any underlying slats, Buegener does not specifically disclose the method includes heating the at least two slats to conform to the shape. However, Friedman discloses a covering comprised of slats that are heated (by radiation lamps) until softened so as to facilitate the conforming of the slats to the radius of curvature defined by rolls (52, 54). It would have been  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 2, modified Buegener discloses coupling at least two slats to a screen comprises coupling at least two slats having a rectangular profile to a screen (as evident in Figure 1 of Buegener, the slats would have a rectangular profile prior to conforming to the curvature of the roller).  
Regarding claim 3, wherein said slats are formed from a material which retains said radius of curvature defined by said roller when said covering is in an extended position (the slats do not lose shape when extended from the roller).  
Regarding claim 4, wherein coupling at least two slats to a screen comprises coupling each of said at least two slats along an upper edge of said slat (each slat is coupled at least along an upper edge)
Regarding claim 5, wherein each slat includes an upper edge, a lower edge, and a width defined by said upper and lower edges, each of said at least two slats having the same width (each slat extends the same width along the screen).  
Regarding claim 6, Buegener discloses further comprising applying an adhesive to said slats for coupling said slats to said screen (glue; paragraph [0013]).  
Regarding claims 7 and 8, Buegener discloses the spacing between the slats to be approximately the same, as evident in Figure 1. However, it would have been obvious to provide the space between adjacent such that it varies and said space between adjacent slats progressively increases depending on a distance from a top of said covering since such modification requires involves a mere change in size of a component (dimension of the spacing). A change in size is generally recognized as being within the level of ordinary skill I 
Regarding claim 9, wherein said space between adjacent slats is uniform (Buegener: Figure 1).  
Regarding claim 10, Buegener fails to disclose wherein said slats are manufactured from a non-woven fabric.  However, as modified above with Friedman, it would have been obvious to one having ordinary skill in the art to utilize a non-woven fabric, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to select a non-woven fabric in order to produce desired opacity and durability.
Regarding claim 11, Buegener discloses that said slats are manufactured from a plastic (paragraph [0011]), not specifically a thermoplastic. However, as modified above with Friedman, it would have been obvious to one having ordinary skill in the art to utilize thermoplastic when heating the slats to conform to a shape. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to select thermoplastic to facilitate the formation of slats.
Regarding claim 12, Buegener discloses a method of manufacturing a covering comprising: 
coupling at least two slats (30-44) to a screen (22), each of said at least two slats including a front face and a rear face, said rear faces being coupled to said screen; 
rolling said screen and said at least two slats about a roller (18) to mechanically conform a shape of said at least two slats to a radius of curvature defined at least partially by said roller and underlying portions of said screen and any underlying slats of said at least two slats; and 

Although Buegener discloses that it is known to provide a covering for an architectural opening with slats conforming to the shape of the roller and underlying portions of the screen and any underlying slats, Buegener does not specifically disclose the method includes heating the at least two slats to conform to the shape. However, Friedman discloses a covering comprised of slats that are heated (by radiation lamps) until softened so as to facilitate the conforming of the slats to the radius of curvature defined by rolls (52, 54). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the step of heating the slats conformed to the roller of Buegener, as taught by Friedman, for its purpose of facilitating the conforming of the radius of curvature. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 13, wherein each of said slats includes an upper edge, a lower edge, and a width defined by said upper and lower edges, each of said at least two slats having the same width (each slat extends the same width along the screen).  
Regarding claim 14, Buegener discloses further comprising applying an adhesive to said slats for coupling said slats to said screen (glue; paragraph [0013]).  
Regarding claim 15, Buegener discloses further comprising applying an adhesive to said rear face of each of said at least two slats for coupling said at least two slats to said screen (as evident in Figure 1, the rear face is adhered to the screen and paragraph [0013] disclose glue).  
Regarding claim 16, wherein said at least two slats are coupled to said screen spaced apart from one another to define a space between adjacent slats of said at least two slats (Buegener: Figure 1).  
Regarding claim 17, wherein said roller includes an axial length defined by opposing side edges of said roller and said screen includes a width defined by opposing side edges of said screen, said width of said screen being substantially equal to said length of said roller (Buegener: Figure 1).  
Regarding claim 18, wherein each of said slats (30-44) include a length defined by opposing side edges of said slats, said length of said slats being substantially equal to said axial length of said roller (18).  
Regarding claim 19, wherein, when in a retracted position, said screen and said at least two slats wound about the roller, form a spiral curve (the slats roll up onto each other and curve around the roller).  
Regarding claim 20, wherein each slat defines a segment of said spiral curve so that said radius of curvature of each slat progressively changes between adjacent slats (Buegener: paragraph [0005], [0011], [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634